Labaeve, J.
This suit is brought on notes given in part payment and consideration of slaves sold by .the plaintiff’s husband, Joseph F. Lapice, now deceased, to said defendant, James P. Bowman, by act of sale passed on tbe 4th January, 1860.
The defence is, that the said slaves were sold, and warranted slaves for life, and that they have been emancipated by the government of the United States.
The act of sale shows that the notes were signed by said James P. Bowman, the purchaser, as principal, and by Daniel Turnbull, as surety, in solido,, to their order and by them endorsed in blank; that the plaintiff, then wife of the vendor, now Ms widow, as by her declared in the petition, appeared in the act, and renounced her rights in the usual form.
The plaintiff sues as holder of said notes, so endorsed in blank, and delivered to the vendor.
The plaintiff, being the widow of the deceased vendor, is presumed to hold said notes for the community, and the succession of her said deceased husband, and the defence herein made must prevail against her in the same manner as if the suit were brought by the vendor or any one as bis representative.
This case presents the same facts and questions as in the ease of Wainwright v. Bridges, 19 A., p. 234, and others since, and the plaintiff cannot recover.
It is therefore ordered and decreed, that the judgment appealed from be annulled and avoided. It is further ordered aud decreed, that judgment be rendered in favor of defendants, and that plaintiff and appellee pay costs in both courts.